Citation Nr: 0839046	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-39 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for poikiloderma of civatte of the neck.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease of the thoracolumbar 
spine with disc bulge. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to April 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which granted 
a claim for service connection for poikiloderma of civatte of 
the neck and assigned a 10 percent evaluation, effective May 
1, 2005, and granted a claim for service connection for 
degenerative joint disease of the thoracolumbar spine and 
assigned an evaluation of 0 percent, effective May 1, 2005.

In a September 2005 rating decision, the RO increased the 
evaluation of the veteran's service-connected degenerative 
joint disease of the thoracolumbar spine with disc bulge from 
0 percent to 10 percent disabling, effective May 1, 2005.  In 
a July 2007 rating decision, the RO increased the evaluation 
of the veteran's service-connected poikiloderma of civatte of 
the neck from 10 percent to 30 percent disabling, effective 
May 1, 2005.  Since the RO did not assign the maximum 
disability ratings possible, the appeals for higher 
evaluations remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the veteran indicated in his June 2005 
notice of disagreement (NOD) that he wished to appeal the May 
2005 denial of his claim for service connection for rotator 
cuff tendonitis of the left shoulder.  The Board notes that 
the veteran was granted service connection for this 
disability in a September 2005 rating decision.  This 
decision was a complete grant of benefits with respect to the 
issue of service connection for rotator cuff tendonitis of 
the left shoulder.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, this issue is not currently 
before the Board for review. 



FINDINGS OF FACT

1.  The veteran's service-connected poikiloderma of civatte 
of the neck is manifested by abnormal skin color and texture, 
to include a red rash and papules.  

2.  The veteran's service-connected degenerative joint 
disease of the thoracolumbar spine with disc bulge is 
manifested by limitation of motion in the thoracolumbar spine 
of forward flexion of 95 degrees, extension of 25 degrees, 
right lateral flexion of 30 degrees, left lateral flexion of 
30 degrees, right lateral rotation of 30 degrees, and left 
lateral rotation of 30 degrees, with no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for poikiloderma of civatte of the neck have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic 
Codes 7800 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the thoracolumbar 
spine with disc bulge have not been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

In this case, the veteran filed his claim for benefits prior 
to separation from service.  At that time, he signed a 
"Notice Acknowledgement and Response for the Benefits 
Delivery at Discharge Program" indicating that he had been 
provided notice as to the evidence and information VA needed 
to substantiate his claim.  

The Board notes that there is a "presumption of regularity" 
under which it is presumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  In 
this, the Notice Acknowledgment and Response for the Benefit 
Delivery at Discharge Program apparently listed the 
requirements for establishing service connection, as well as 
the evidence the veteran needed to submit to support his 
claims, and asked him to send the information or evidence to 
VA.  It is also clear from the veteran's statements that he 
had actual knowledge of these requirements.  Therefore, any 
error with regard to proper notice is nonprejudicial, and to 
remand the veteran's case for issuance of a new VCAA letter 
is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With regards to initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the veteran's claims for service connection.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his 
poikiloderma of civatte of the neck and his degenerative 
joint disease of the thoracolumbar spine with disc bulge most 
recently January 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of these service-connected disabilities since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds this examination report to be thorough and consistent 
with contemporaneous VA and private treatment records.  The 
examination in this case is adequate upon which to base a 
decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  



1.  Entitlement to an evaluation in excess of 30 percent 
disabling for poikiloderma of civatte of the neck.

The veteran has been assigned an evaluation of 30 percent 
under Diagnostic Code 7800 for his service-connected 
poikiloderma of civatte of the neck, effective May 1, 2005.  
The veteran seeks a higher rating.

The schedule for rating disabilities of the skin was changed, 
effective August 30, 2002.  As the veteran's claim was 
received in December 2004, only the current rating formula 
must be considered and any regulation changes made prior to 
the August 30, 2002 changes are irrelevant for the purposes 
of this claim.  The Board acknowledges that 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 were recently amended, 
effective October 23, 2008.  However, as the veteran's claim 
was received in December 2004 and this amendment applies to 
applications for benefits received by VA on or after October 
23, 2008, these changes do not apply to the claim currently 
under consideration.    

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

According to Note (1), the eight characteristics of 
disfigurement are: scar five or more inches (13 or more 
centimeters) in length; scar at least one-quarter inch (0.6 
centimeters) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Id. at Note (1) (2007).

The veteran underwent a VA examination for his poikiloderma 
of civatte of the neck most recently in January 2007.  The 
examiner reviewed the claims folder and examined the veteran.  
The examiner noted the veteran's assertions that he first 
noticed problems with the skin on his neck in the early 
1990s.  The veteran denied any history of treatment for his 
skin condition, as he has been told that there is no known 
treatment.  The veteran was noted as having highly 
erythematous skin on his neck and anterior chest wall that 
begins 6 centimeters inferior to the jaw line and encircles 
the neck.  The portion on the posterior neck was 8 
centimeters in height.  The portion on the anterior chest 
wall was 20 centimeters in height and 20 centimeters in 
width.  The highly erythematous skin blanches with pressure.  
The examiner noted the area as being papular, with no 
excoriations to indicate scratching of the skin.  It was also 
noted that there was an additional area of lesser erythema 
without papules that was located in a cape-like distribution 
over the superior surface of both shoulders and the upper 
back.  The highly erythematous skin was found to be 
disfiguring.  The examiner noted no evidence of dermatitis, 
eczema, leishmaniasis, lupus, dermatophytosis, bullous 
disorders, psoriasis, infections of the skin, cutaneous 
manifestations of collagen vascular diseases, or 
papulosquamous disorders. 

The examiner found that there was no scarring, but that there 
was an area disfigurement in the affected area.  Upon 
examination, it was noted there was no evidence of acne or 
chloracne, whether superficial, including comedones, papules, 
pustules, superficial cysts, or deep, including deep inflamed 
nodules or pus-filled cysts.  There was no scarring alopecia 
or alopecia areata, with no loss of all body hair or limited 
to the face and scalp.  There was also no evidence of 
hyperhidrosis.  There was no pain in the area on examination 
and no adherence to underlying tissue.  The texture of the 
skin was papular with no irregularity, atrophy, shininess, or 
scaliness.  The area was not unstable and was without 
frequent loss of covering of skin over the area from 
ulceration or breakdown of the skin.  There was neither 
elevation nor depression of the surface contour on palpation.  
The "scar" was found to be superficial with no underlying 
soft tissue damage and was not deep.  There was no 
inflammation, edema, or keloid formation.  The "scar" was 
hyperpigmented and red compared to normal skin.  There was no 
gross distortion or asymmetry of any feature or paired set of 
features.  There was no induration or inflexibility of the 
skin in the area of the "scar".  There was no limitation of 
motion or other limitation of function caused by the 
"scar".  The scar/area was disfiguring.   

The Board notes that the veteran also underwent an earlier VA 
examination for poikiloderma of civatte of the neck in 
January 2005.  At this time, it was noted that the veteran 
had been suffering from poikiloderma of civatte neck since 
1998.  He was noted as having discoloration of the skin and a 
persistent red rash on his neck.  The veteran reported his 
symptoms occur constantly.  The examiner noted that the skin 
disease does not involve any areas that are exposed to the 
sun.  It was noted that the veteran had received 
corticosteroids constantly for 12 months.  No functional 
impairment or lost time from work resulted from this 
condition.  In an addendum to this examination, it was noted 
that the veteran's skin condition affected 2 percent of 
exposed area of his body.  

In regards to assigning a higher rating under Diagnostic Code 
7800, the evidence of record does not indicate that the 
veteran has visible or palpable tissue loss, gross distortion 
or asymmetry of two features or paired sets of features, or 4 
or 5 characteristics of disfigurement.  As noted at the 
January 2007 VA examination, the veteran's skin condition has 
not resulted in indurated and inflexible skin, missing 
underlying soft tissue, a scar adherent to underlying tissue, 
or surface contour of a scar that is depressed or elevated on 
palpation.  In addition, while the veteran's condition has 
been noted as being disfiguring, it was also specifically 
noted that there is no scarring in the affected area.  
Consequently, the veteran clearly has no scars that are 5 or 
more inches in length or at least one-quarter of an inch in 
width.  The Board acknowledges that the veteran has been 
noted as having discolored skin and papules, as a result of 
his service-connected condition.  As such, the veteran 
currently has 2 of the 8 characteristics of disfigurement, 
warranting a 30 percent evaluation.  

The Board acknowledges the veteran's assertions that his 
condition has resulted in the gross distortion of at least 2 
features, his neck and his upper thorax.  See NOD, June 2005.  
However, there is no medical evidence of record indicating 
that the veteran has gross distortion or asymmetry of the 
nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips.  The examiner at the January 
2007 VA examination specifically stated that there is no 
gross distortion or asymmetry of any feature or paired set of 
features.  In addition, there is no evidence of record 
indicating that the veteran's condition has resulted in 
visible or palpable tissue loss.  As such, an increased 
rating of 50 percent is not warranted under this diagnostic 
code.

The Board has considered the application of other diagnostic 
codes used in rating skin conditions.  

In regards to applying Diagnostic Codes 7801 through 7805, 
the Board notes that these diagnostic codes are used in 
evaluating scars.  As the veteran has specifically been noted 
as not having scars in the affected area, these diagnostic 
codes are inapplicable.  

In regards to applying Diagnostic Code 7806, the Board notes 
that the veteran's condition has been described as covering 2 
percent of the exposed area of his body.  See VA examination 
report addendum, January 2005.  In addition, there is no 
medical evidence of record reflecting that the veteran 
currently receives systemic therapy, such as corticosteroids, 
or other immunosuppressive drugs for this condition.  The 
Board acknowledges that, at the January 2005 VA examination, 
the veteran reported receiving corticosteroids constantly for 
12 months.  However, at the January 2007 VA examination, the 
veteran specifically denied any history of treatment for his 
skin condition, as he was told that there is no known 
treatment.  Therefore, in light of the fact that the most 
recent VA examination reflects that the veteran has received 
no medical treatment for this condition, and the claims 
folder contains no medical evidence of treatment for this 
condition within the past 12 months, the Board finds that an 
increased rating is not warranted under Diagnostic Code 7806.

In regards to applying the remaining diagnostic codes 
relating to the skin, due to the fact that the veteran's 
condition covers only 2 percent of the exposed area of his 
body and currently requires no medical treatment, the Board 
finds that there are no other diagnostic code sections which 
are relevant to this claim or under which the veteran might 
receive a rating in excess of 30 percent for this condition.
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

The Board acknowledges the veteran's assertions that his skin 
condition is disfiguring and abnormal and plays a significant 
role in his ability to find work.  See VA Form 9 Appeal, 
December 2005.  However, the 30 percent rating currently 
assigned already contemplates a significant degree of 
industrial impairment resulting from disfigurement.  
Significantly, it was specifically noted in the January 2005 
VA examination report that this skin condition results in no 
functional impairment or lost time from work, and, at the 
January 2007 VA examination, it was noted that the veteran's 
condition resulted in no limitation of function.  Thus, the 
veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As such, while the Board is sympathetic to the 
veteran's complaints, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease of the thoracolumbar 
spine with disc bulge. 

The veteran has been assigned an evaluation of 10 percent 
under Diagnostic Code 5242 for his service-connected 
degenerative joint disease of the thoracolumbar spine with 
disc bulge, effective May 1, 2005.  The veteran seeks a 
higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim was received in December 2004, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in January 2007.  At this examination, the 
examiner noted that the veteran does not have a history of 
surgery for his spine disability but has undergone 
interventional pain procedures.  The veteran has a history of 
frequent fact joint injections and radiofrequency ablation of 
the nerve roots.  The veteran reported constant low back pain 
that can radiate to the right leg with increased activity.  
He described the pain as numbness.  He reported stiffness, 
fatigue, and lack of endurance.  He also reported numbness, 
burning, and tingling in his right leg at times.  The veteran 
reported monthly flare-ups of increased pain that last a 
couple of hours in duration.  During a flare-up or following 
repetitive use, the veteran will be additionally limited by 
pain, but not by weakened movement, excess fatigability, 
endurance, or incoordination.  The examiner noted that there 
is no objective evidence of painful motion, spasm, weakness, 
tenderness, postural abnormality, fixed deformity 
(ankylosis), or abnormality of the musculature of the back.  
On neurological testing, the veteran had strength of 5/5.  
Pronator drift was noted as negative.  The examiner noted no 
atrophy, fasciculation, or tremor.  Deep tendon reflexes were 
2/4 bilaterally.  Sensory testing revealed normal light 
touch, pinprick, vibration, and double simultaneous 
extinction.  It was noted that the veteran had no 
incapacitating episodes during the past 12-month period.  His 
lumbar flexion was recorded at 95 degrees, his extension at 
25 degrees, his right lateral flexion at 30 degrees, his left 
lateral flexion at 30 degrees, his right lateral rotation at 
30 degrees, and his left lateral rotation at 30 degrees.  His 
gait was noted as unremarkable.  Finally, the veteran was 
noted as having minimal endplate hypertrophic changes and 
diagnosed with lumbosacral degenerative disc disease. 

The veteran also underwent a VA examination in January 2005.  
At this examination, it was noted that the veteran had disc 
bulges with stenosis.  The veteran reported a constant, 
aching pain in his low back area.  This pain was noted as 
being alleviated by rest.  The veteran reported that this 
condition has not caused incapacitation or any time lost from 
work.  Examination of the thoracolumbar spine revealed no 
complaints of radiating pain on movement.  Muscle spasm was 
noted as absent.  No tenderness was noted.  The examiner 
noted positive straight leg raising on the right and left, 
and no ankylosis of the spine.  The veteran's lumbar flexion 
was recorded at 90 degrees, his extension at 30 degrees, his 
right lateral flexion at 30 degrees, his left lateral flexion 
at 30 degrees, his right lateral rotation at 30 degrees, and 
his left lateral rotation at 30 degrees.  Neurological 
examination revealed motor and sensory function within normal 
limits.  Right and left lower extremity reflexes revealed 
knee jerk 2+ and ankle jerk 2+.  Finally, the examiner noted 
that there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.   

The Board acknowledges that the veteran has been noted in 
private treatment records as having spondylosis and has been 
treated consistently with bilateral L2-S1 facet joint steroid 
injections under fluoroscopy.  See Advanced Health Systems 
treatment records, March 2005 and April 2005.  The Board also 
acknowledges that the veteran's private treatment records 
reflect complaints of constant numbness and radiating pain 
and a diagnosis of lumbar facet syndrome.  See J.C.L., D.O. 
treatment record, March 2002; Dr H.N., M.D. treatment record, 
August 2002.

Upon review, the Board finds that the claims folder contains 
no evidence indicating that the veteran's forward flexion of 
the lumbar spine has been limited in range to between 31 and 
60 degrees, or to a combined range of motion of 120 degrees 
or less.  As such, a 20 percent rating based on limitation of 
motion under the General Rating Formula for Diseases and 
Injuries of the Spine cannot be assigned.  In addition, the 
claims folder contains no evidence indicating that the 
veteran experiences muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board also notes that the veteran was not diagnosed with 
either favorable or unfavorable ankylosis of the entire 
lumbosacral spine, or unfavorable ankylosis the entire spine.  
Therefore, a higher rating may not be awarded on the basis of 
ankylosis either.  

With regards to applying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that, there is no indication in the 
medical evidence of record, to include all recent VA and 
private treatment records, that the veteran has experienced 
any incapacitating episodes.  The Board acknowledges that it 
was reported at the January 2005 VA examination that the 
veteran's pain is alleviated by rest.  However, as discussed 
above, an incapacitating episode requires bed rest prescribed 
by a physician.  The medical evidence of record gives no 
indication that the veteran has ever experienced 
incapacitating episodes, requiring physician-prescribed bed 
rest.  In addition, the veteran reported specifically at the 
January 2005 VA examination that this condition does not 
cause incapacitation, and the examiner at the January 2007 VA 
examination specifically noted that the veteran had no 
incapacitating episodes during the past 12-month period.  
Therefore, an increased rating cannot be assigned under the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a (2007).

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
In light of the veteran's complaints of radiating pain, 
numbness, and spasms, the Board has considered whether a 
separate rating may be warranted based on neurological 
manifestations.  Specifically, the Board has considered 
whether a separate rating is warranted for either lower 
extremity under the provisions of 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2008) as analogous to impairment of the 
sciatic nerve.

However, at the January 2005 VA examination, it was noted 
that there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  It was also 
noted that neurological examination of the lower extremities 
revealed motor function and sensory function within normal 
limits.  Bilateral lower extremities reflexes revealed 2+ 
ankle jerk and knee jerk.  At the January 2007 VA 
examination, the veteran was reported as having strength of 
5/5 throughout, upon neurological testing.  Both rapid and 
alternating movements were within normal limits.  Pronator 
drift was negative.  The examiner noted no atrophy, 
fasciculation, or tremor.  Deep tendon reflexes were 2/4 
bilaterally.  Sensory testing revealed normal light touch, 
pinprick, vibration, and double simultaneous extinction.  
Therefore, in light of the fact that these examinations 
revealed normal sensory and motor function findings, and no 
atrophy, fasciculation, or tremor, the Board finds the 
overall degree of disability shown in the extremities to be 
consistent with no more than slight, incomplete paralysis of 
the sciatic nerve, which would not warrant compensable 
ratings under DC 8520.

With regards to assigning a higher disability rating 
according to 38 C.F.R. § 4.40 and 4.45, the Board notes that 
the veteran has complained of fatigue, lack of endurance, 
weakness, and incoordination.  See VA examination report, 
January 2007; VA Form 9 Appeal, December 2005.  However, it 
was specifically noted at the January 2007 VA examination 
that, during a flare-up or following repetitive use, the 
veteran will be additionally limited by pain, but not by 
weakened movement, excess fatigability, endurance, or 
incoordination.  The examiner noted that there is no 
objective evidence of painful motion or weakness.  At the 
January 2005 VA examination, it was noted that the veteran's 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  Therefore, as the January 2005 and January 
2007 VA examination reports noted that there is no objective 
evidence of painful motion, weakness, excess fatigability, 
endurance, or incoordination, the Board finds that the 
veteran is adequately compensated with his current 10 percent 
rating, and that additional compensation need not be assigned 
according to 38 C.F.R. §§ 4.40 or 4.45.

The Board acknowledges the veteran's contention that his 
condition warrants a 10 percent evaluation, as opposed to a 
"partial 10 percent" evaluation.  See veteran's statement, 
September 2007.  However, the Board notes that the veteran is 
currently receiving a 10 percent evaluation.  The reference 
in the September 2005 rating decision to a 10 percent 
evaluation being a partial grant of the benefits sought on 
appeal indicates that the veteran's claim for an increased 
rating is not being granted in full.  In other words, he is 
not being granted the maximum evaluation possible under the 
applicable rating criteria, which is 100 percent.  It does 
not mean that he is being granted an evaluation less than 10 
percent. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board has 
considered the veteran's contentions that his service-
connected conditions affect his ability to find work and that 
he cannot stand for long periods, drive a truck, or lift over 
30 pounds.  See NOD, June 2005.  While the veteran was noted 
n the January 2005 VA examination report as having functional 
impairment, as it hurts him to bend forward, it was also 
noted that the condition did not result in any time lost from 
work.  The examiner further noted that the veteran's 
conditions had no effect on his usual occupation.  At the 
January 2007 VA examination, it was noted that the veteran's 
usual occupation was affected by his condition in that he 
must have a clerical desk job because he can no longer hold a 
job which requires prolonged standing or physical labor.  
However, there is no indication in the evidence of record 
that his disability resulted in absences from work or has 
interfered markedly with his current job as a clerk in a 
trucking company.  In short, notwithstanding the VA 
examiner's statement that his disability affects his ability 
to stand for long periods and engage in physical labor, it 
has not been shown by the overall evidence of record that the 
veteran's work suffers marked interference as a result of his 
disability beyond that contemplated by the Schedule for 
Rating Disabilities.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for poikiloderma of civatte of the neck is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease of the thoracolumbar 
spine with disc bulge is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


